 AMOCO OIL CO.453Amoco Oil CompanyandGary L.Hockman. Case17-CA-973530 September 1987DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSJOHANSEN AND BABSONOn 19 May 1981 Administrative Law Judge Wil-liam L. Schmidtissuedthe attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order.This case was submitted for decision on a stipu-lated record. The pertinent factsare asfollows.The Respondent (Amoco or the Company) andOil,Chemical and Atomic Workers InternationalUnion Local 5-672 (the Union) were parties to acollective-bargainingagreementcovering approxi-mately 500 production employees at the Respond-ent's Sugar Creek, Missouri refinery, the only facil-ity involved here, effective by its terms from 8 Jan-uary 1979 to 7 January 1981. Pursuant to contractreopener provisions, several negotiatingsessionswere held regarding certain economic items nototherwise involved here. When the parties failed toreach agreement, the Union commenced a lawfuleconomic strike effective 4 p.m., 8 January 1980,1which continued until 1 April. Amocomaintaineda "closed gate" policy for the entire period of thestrike,whereby no member of the bargaining unitwas permitted to work, irrespective of whether heor she was willing and able to do so. Thus, no bar-gaining unitemployees performed or were permit-ted to perform any work for the Company from 8January through 1 April, and the Company operat-ed the refinery solely with supervisors and othernonbargainingunitemployees throughout thisperiod.2iAll dates hereafter are 1980 unless otherwise designated2 In AmocoOil Co.,285 NLRB 918 (1987) (Case 14-CA-13423 et al.)andAmocoOil Co,286 NLRB 369, issued this day (Cast 5-CA-12159 etal.;Amoco 11),we noted that Amoco's closed-gate policy had its genesis,in part,in strikes at two facilities in the late 1950s, dung which Amocohad permitted unit employees to cross picket lines and work. Uncontro-verted testimony in the above cases showed that violence ensued and thatfriction and ostracism of employees who crossed those picket lines stillexisted at the time of the hearings in those cases.As we further notedthere,the closed-gate policy was also designed to ensure that the refinerycan schedule personnel to "safely and efficiently"run the around-the-clockoperation during a strikeWe notethat the facility involved in thiscase is one of those referred to in those casesWe further note that theGeneral Counsel does not contend that the closed-gate policy is in anyIn addition to contractual provisions, the Re-spondent provides several benefit plans that aremaintainedby Amoco's parent company, and areavailable to employees of the parent company andits subsidiaries, including Amoco. Included amongthose is the Sickness and Disability (S&D) and Oc-cupationalIllness andInjury (OI&I) Plan. (Thebenefits of that plan are also referred to herein asS&DB payments.) A booklet entitled "EmployeeBenefit Plans" summarizes the plans for employees'convenience, although it specifically does not fullydescribe all of their provisions. The booklet notes,inter alia, that employees are not eligible for S&Dand OI&I benefits while on vacation, leave of ab-sence, suspension,or layoff, and that employeeswill be eligible for such benefits "at the time youare otherwise due to return to work." The partiesstipulated that the Respondent has at all times ad-ministered the plan so that employees are eligiblefor S&DB paymentsonlywhen they are (1) sickand disabled and (2) they are prevented by reasonof such sickness or disability from working a shiftthey otherwise would be scheduled to work.After receiving the Union's strike notice, the Re-spondent on 7 January sent a letter to all bargain-ing unit employees, informing them of the strikenotification, that the Respondent intended to oper-ate the refinery with supervisory and unrepresentedpersonnel, that no work would be made availableto employees in the bargaining unit, and detailingthe status of compensation and other benefits whiletheywere not working. On 9 January, the dayafter the strikebegan,Amoco sent a letter to allbargaining unit employees receiving S&DB pay-ments, informingthem that until work was madeavailable, payments would be suspended in accord-ance with the terms of the plan. On 28 March theUnion and the Respondent entered into a settle-ment agreementthat provided, inter alia, (1) thatthe strike would end the day after the employeesratified the settlement, (2) that "In accordance withexistingCompany practice, an employee who isunable to work on his first scheduled return-to-work day after the Strike because of sickness or ac-cident" would receive benefits under the plan, and(3) that the Union would withdraw all unfair laborpractice charges, lawsuits, and/or grievances relat-ing to, inter alia, S&D benefits.3 Effective on 1manner unlawful and we express no opinion on the lawfulness of thispolicyor its application to the SugarCreekrefinery3A "blanket" charge, which had been filedby the Unionon 28 Janu-ary, was withdrawnon 3 April TheRespondent in its exceptions renewsits contentions that the Union and the Respondent settled the legal issuepresented here at the bargaining table in accord with past practice, thattheGeneral Counsel's underlyingtheorycannot reasonably contradictwhat the parties themselves had stipulated that practice to be,and thatContinued286 NLRB No. 39 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDApril, concurrent withits liftingof the closed gate,the Company resumed S&D payments to those em-ployees eligible for such payments under the plan.The sole issue, as alleged in the complaint, iswhether the Respondent violated Section 8(a)(3)and (1) of the Act by suspending S&D and OI&Ipayments from 8 January to 1 April for employeeswho had been receiving them prior to 8 January.4The judge concluded that the Respondent "auto-matically reclassified" employees as strikers, andthat "contrary to the allegation of the complaint,"affected employees should be made whole for "alllosses" that he deemed attributable to discriminato-ry conduct by the Respondent. In so doing, herelied in part on the Board's decision inEmersonElectric.5For the reasons indicated below, we donot adopt the judge's analysis and shall dismiss thecomplaint.6InTexaco, Inc.,285 NLRB 241 (1987), the Boardextensively reviewed the analyses of both Boardand court cases in this area, and expressly over-ruled the "coercive effects" theory ofEmersonElectric.Rather, the Board (at 245) concluded thatthe "questionof whether an employer violates Sec-tion 8(a)(3) or (1) by refusing to continue benefitpayments to a disabled employee on commence-ment of a strike will be resolved by application oftheGreatDanetestfor alleged unlawful con-duct."7the Board should giveeffect tothat agreement.We find itunnecessary topass on these contentions here,in light of our disposition of the case onother grounds. But seeTexaco,Inc,273 NLRB 1335(1985).4 TheRespondent's suspensionof otherbenefits,or suspension of cer-tain company-paid insurance premiums,is not allegedto be unlawful.5EmersonElectric Co,246 NLRB 1143 (1979),enfd as modified 650F.2d 463 (3d Cir.1981), cert.denied 455U.S 939 (1982)6The Respondent in its exceptions contends,inter alts,that the judgemisapprehended certainevidence, failedto consider other stipulated evi-dence in his analysis, erred in relying on a findingof factmade by an-other administrative law judge in a different proceeding;and made find-ings outside the scope of the complaintWhile wefind meet in certain ofthe Respondent's exceptions,we find it unnecessary to treat themspecifi-cally, in light of the grounds for dismissal of the complaint set forth infra.In so doing,we donot adopt certain gratuitous comments by the judgeat par.7 and fn.10 of the "AdditionalFindings and Conclusions"sectionof his decision.7As theBoard notedinTexaco,supra,at 243fn 12, citing388 U S at34More recently, inAmoco Oil Co.,285 NLRB 918(1987) (Case 14-CA-13423 et al.), the Board, ap-plying the principles articulated inTexaco,thebasic facts virtually indistinguishable from those inthis case, reversed the judge's findings that the Re-spondent violated the Act and dismissed the com-plaint.In concluding there that the Respondent hadcome forward withlegitimateand substantial busi-ness justification for its suspension of benefits suffi-cient to rebut a prima faciecasemade out by theGeneral Counsel, the Board relied on the follow-ing.The Respondent's S&D and OI&I plan is de-signedto protect wages that disabled employeeswould otherwise have earned. The employee bene-fithandbook notes certain situations in which pay-ments arediscontinued, including, inter alia, leavesof absence, vacations, and layoffs; and providesthat benefits will resume when a disabled employeeis"otherwise due to return to work." The Boardconcluded that thelistedevents illustrated the gen-eral requirement that "work must be available inorder for a disabled employee to be entitled to con-tinuedpayment of disability benefits."(Amoco,supra at923.) The Board further cited undisputedtestimony there by the director of benefits plansand personnel policy for the Respondent and itsparent company, that "this generalrequirement hasbeen applied by the Respondent consistently in thepast on a corporatewide basis to varioussituationsincluding lockouts." (Ibid.)Finally, the Board found that the Respondent'simplementation of the plan's dual eligibility require-ments-i.e.,of being both disabled and scheduledtowork-was not discriminatory. Rather, it wasconsistent "with the terms of the plan and the Re-spondent's past practice with respect to disabledemployees for whom no work was available bothdue to lockouts and for reasons other than a lock-out."(Amoco,supra at 923.) Finally, the Boardfound that there was no record evidence to supporta conclusion that the Respondent's conduct was in-herently destructive of employee rights. (Ibid.)That decision is controlling here.8 As in that case,no work was available to represented employeespursuant to the closed-gate policy, which has notbeenallegedto be unlawful, regardless of employ-ees'unionmembership or participation in the6As noted above,the basicfactshere are virtually indistinguishablefrom those in Amoco, supra The events here involve the same corpor-atewide plan (with minor details not relevant here)and the same applica-tion of theRespondent'sclosed-gate policyduring a nationwide strikecalled by OCAW Internationaland its locals at several facilities of theRespondent as wellas certain other employers.The Court in[NLRB v.] Great Dane [Trailers,388 US 26 (1967),]articulated the following test for alleged unlawful motivationFirst,if it can reasonablybe concludedthat the employer's dis-cnminatoryconductwas "inherentlydestructive"of importantemployee rights,no proofof an antiunion motivation is neededand the Board can find an unfair labor practice even if the em-ployerintroduces evidence that theconductwas motivated bybusiness considerationsSecond, if the adverse effect of the dis-criminatory conducton employeerights is "comparatively slight,"an antiunion motivationmust be provedto sustainthe charge ifthe employer has comeforward withevidence of legitimate andsubstantial business justificationsfor the conduct Thus,in eithersituation,once ithas been proved that the employer engaged indiscriminatoryconduct which could have adverselyaffected em-ployeerights tosomeextent,the burdenisupon theemployer toestablish that he was motivatedby legitimate objectives sinceproof of motivationismostaccessible to him AMOCO OIL CO.strike.Accordingly, we shall dismiss the complaintin its entirety.ORDERThe complaint is dismissed.Richard C. Auslander, Esq.,for the General Counsel.Stanley E. Craven, Esq. (Spencer, Fane, Britt & Brown),ofKansas City, Missouri, andRobert M. O'Connell, Esq.,of Chicago,Illinois,for the Respondent.DECISIONSTATEMENT OF THE CASEWILLIAM L.SCHMIDT,AdministrativeLaw Judge.This matter was submitted to me on the basis of a stipu-lationexecuted by all parties on January 27, 1981. Thecase is based on an original charge and an amendedcharge filed by Gary L. Hockman (Charging Party), anindividual, and a complaint issued on behalf of the Gen-eralCounsel,which allegesthatAmoco Oil Company(Respondent) violated Section 8(a)(1) and (3) of the Actby discontinuing the payment of disability benefits to 10workers during a 1980 strike at its Sugar Creek, Missourifacility.'As will be more fully discussed below, the Re-spondent's answer admits the preliminary allegations ofthe complaint,but denies the commission of the allegedunfair labor practices.2On the entire record submitted herein and the timelybriefs filed by the General Counsel and the Respondent,S I make the followingFINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICESA. The Events and CircumstancesThis matter involves only the Respondent's facility lo-cated at Sugar Creek,Missouri,where it is engaged inthe processing,nonretailsale, and distribution of petrole-um and related products.4 At the times material, the Re-'The chargewas filedon June12, 1980, andamendedon July 7, 1980.The complaint was issuedby the Regional DirectorforRegion 17 onJuly 25, 1980.2The answerreflects that it was served on July17, 1980 It also al-leges that"someor all of theclaims"are bare ed by Sec 10(b) of the ActThisaffirmative defensewas never explainedorwithdrawn. To theextent that it ispredicatedon the statute of limitations contained in Sec10(b), it lacks merit as the charge, as amended,is timely in all respectsaBy order dated January 30, 1981,I fixedthe timefor the filing ofbnefs by all parties In so doing,the requestthat theparties be permittedto file reply briefs was granted and the timefor thefilingof reply briefswas fixed at March 6,1981Thesame orderspecificallyprovided that inorderto betimely filed andconsidered,brief swould have to be receivedat the Division of Judges,Branch Office,Sari Francisco,California on orbefore the date due TheRespondent and theGeneral Counsel filedtimely opening briefs,which have been carefully considered. The Gener-alCounsel filedno reply brief The Respondent filed a replybrief reflect-ing that it was mailed fromKansas City,Missouri,on March 6,1981 Itwas receivedon March 9, 1981 As the reply briefwas not timely filedand no motion was made for an extension of time in whichto file or toexcuse theobviouslylate filing, it has not been considered4TheRespondent admits that it is an employer engaged in commercewithin the meaningof Sec. 2(2), (6), and (7) of the Act andthat it meetsthe Board'sdiscretionary jurisdictionalstandardson thebasis of the455spondent's Sugar Creek facility was managed by G. R.Helffrich, a supervisor and agent within themeaning ofSection 2(11) and (13), respectively, of the Act. The Re-spondent and Oil, Chemical and Atomic Workers Inter-national Union, Local No. 5-672 (the Union), are partiesto a collective-bargaining agreement applicable to certainof the Respondent's Sugar Creek employees.5 By itsoriginal terms, the collective-bargaining agreement is ef-fective for the period from January 8, 1979, through Jan-uary 7, 1981.6 The agreement-which was executed inFebruary 1979-contained a "contract reopener," whichgranted the Union the right to strike during the term ofthe agreement, but not prior to January 8, 1980, if theRespondent and the Union could not successfullynegoti-ate certaineconomic terms.7In the period immediately prior to January 8, 1980, 10employees (including the Charging Party) were absentfrom work and drawing benefits pursuant to the Sicknessand Disability and OccupationalIllnessand Injury Plan(S&DB plan) maintained by the Respondent. The S&DBplan and other fringe benefitplansare incorporated, ineffect, into the aforementioned collectiveagreement atarticleXI, section 1. A booklet entered in evidence de-scribesmost of the fringe benefit plans specified in thecollectiveagreement.8Among other things, this bookletshows thatin some instances,provision is made for thecontinuation of the coverage by some fringe benefitseven though the employee is not actively working and inat least one instanceeven when the employee is on anexcused leave without pay. Thus, under the descriptionof the comprehensive medical expense plan, which re-quires an employee contribution only in the event aspouse anda child are insured together with the employ-ee or a dependent child between the ages of 19 and 25 isinsured with the employee, the following is provided:Also, you may continue insurance under this planwhile you are on leave of absence (other than mili-tary leave),suspension,or layoff by continuing yourrequired contributions.direct inflow and directoutflow at the facility involved Accordingly, Ifind that it wouldeffectuate the purposes of the Act to assertjurisdictionin this dispute5The Respondent admits thatthe Unionis a labor organization withinthe meaningof Sec 2(5) of the Act and I so find Theunit specified inthe collective agreement isAll employees, including messengers,under thesupervision of themanager of the SugarCreek,Missouri,refinery of theRespondent,excludingsupervisory,professional,clerical,office andplantprotec-tion employeesTheterm of the original agreement was extendedfor a period of Iyear at the conclusion of the strike involved herein'This andotherfindings herein related to the "reopener" are inaccord withthe parties'stipulationThe "reopener" provisionisnot self-evident,however, in the copy of the collectiveagreement in evidence8In view of the resultreachedherein,a determinationof which of thebenefit plans specified in the descriptivebooklet inevidence here andtheir precise operation with respect to the disabled employees is left tothe compliance stage of the proceedingSuffice it to say thatnot all plansdescribed in the bookletare specificallynamed in art XI, secIThis factdoes not necessarily appear to be controlling,however,as theJanuary 7,1980 letterto unit employees (discussedbelow) makes specificreferenceto the employee stockownership plan (which is not specifiedin art. XI)in a manner that indicates unit employeesalso participatedin that plan 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnder the vacation policy, the following appears:Absences with pay or Sickness and Disabilityplan benefits or for military duty will not reduceyour vacation.Under thesavings plan,which is incorporated in the col-lective agreementand which obliges the Respondent tomatch a specifiedsavings amountdesignated by the em-ployee, the following appears:If you are on an approved absence without payup to a limit of 30 consecutive calendar days, a Sav-ings plan deduction will be made from your earn-ings uponyour return to work equal to what wouldhave been deducted if you had not been absent. Ifyou do not wish the deductionmade,you mustadvise the company in writing within 7 days afteryou return to work.The total absences for which you can make upSavings plan deductions cannot exceed 75 sched-uled workdays in a calendar year.And under the retirement plan, the following appears:If you are on an approved leave of absence with-out pay for other then [sic] military service inexcess of 90 days, you will accumulate retirementplan service for the regular hours of service thatyou would have worked during the first 30 consec-utive calendar days of each such absence. In anyone calendar year, the total retirement plan serviceaccumulated while so absent cannot exceed that ap-plicable to 75 workdays.The parties stipulated that, historically, the Respond-ent has administered the S&DB plan in such a mannerthat employees are eligible for S&DB payments onlywhen they are sick and disabled and they are preventedby reason of such sickness or disability from working ashift they otherwise would be scheduled to works How-ever, a careful reading of the plan description in the em-ployee booklet makes no reference to a broad "otherwisescheduled to work" rule in describing the provisions ofthe plan. Instead, eligibility is described in the followingmanner:What This Plan ProvidesThe Sickness and Disability and Occupational Ill-ness and Injury plan pays the wages or salaries ofeligible employees in full or part when they are notable to work because of sickness and disability. Onepart of this plan applies to sickness or disability thatisunrelated to your job; the other applies to occu-pational sickness or disability.Who Is Eligible?All regular wage and salary employees, in the caseof occupational sickness or disability, are coveredfrom the day they report to work. Non-occupation-al sickness and disability benefits are available toHereinafter sometimesreferred to as the "otherwise scheduled towork" rule.such wage or salary employees after a year of cred-ited service.Disqualifying circumstances under the S&DB plan (apartfrom the years of servicerequirement)are described inthe followingmanner:You are not eligible for benefits while you are onvacation, leave of absence,suspension,or layoff.You will become eligible for these benefits at thetime you are otherwise due to return to work.Benefits will not be paid for any disability result-ing from intoxication, improper use of drugs, unlaw-ful acts, or willful intent to injure yourself or an-other person, or as a result of working for anotheremployer.In another proceeding involving this Respondent's oper-ation at another location, an administrative law judgespecifically found "the plan does not require beingscheduled for work as a necessary condition precedent toeligibility." SeeAmoco Oil Co.,JD-(SF)-109-80, slip op.at 11 (1980).Pursuant to the contract reopener provision, the Uniontimely notified the Respondent of its desire to reopen theagreement and negotiate with respect to a wage increaseand certain fringe benefits. There is no evidence that thematters that the Union sought to negotiate pursuant tothe reopener in any way fell outside those matters thatwere contemplated by the reopener. Several negotiatingsessions were held with regard to the issues raised by theUnion's reopening notice prior to January 8, 1980. Thereis no evidence that those sessions produced an acceptableagreement.On the contrary, the parties' stipulationshows that on January 8, 1980, at 4 p.m., the Union com-menced a strike against the Respondent that continuedthereafter until April 1, 1980.In apparent anticipation of strike action, the Respond-ent,by a letter dated January 7, 1980, undertook toadvise all of its employees of the policies it intended toimplement in the event a strike occurred as threatened.Apart from advising employees that they would not bepaid wages while they engaged in a strike, the letter goeson to state that medical insurance premiums paid by theRespondent would not be paid during strike; that in theevent a striker allowed his medical insurance to lapse,satisfactoryproof of good health would be requiredbefore the individual could again participate in the plan;that under the retirement plan, hours not worked duringthe strike would not count as hours of service and peri-ods of no earnings in the 3 years preceding retirementwould adversely affect the retirement benefit; that contri-butions to the savings plan would be suspended duringthe strike; that the period of no earnings during the strikewould adversely affect the allocation of stock under theemployee stock ownership plan; that S&DB benefitswould not be paid for a disability that began during theperiod of the strike; that no vacations would be sched-uled during the strike unless circumstances warrantedotherwise and that for each 30 consecutive days inwhich employees were not working, the first 2 weeks oftheir vacation would be reduced in accord with policy AMOCO OIL CO.457concerning vacations;that employees would not be eligi-ble for leaves for military reserve or militia duty duringthe strike;and that no funeral or jury pay would begranted during the strike.With respect to the group lifeinsurance and long-term disability insurance,theRe-spondent advised employees that it would continue itsregular contributions during the strike and advised em-ployees that their portion of the premium for this insur-ance would be required.In addition,the January 7 letteradvised the unit employees that the Respondent wouldimplement a lockout so that no work would be madeavailable to unit employees who might otherwise desireto work.The letter advised those employees who desiredtowork to notify the Respondent so that in the event adecision was made to make work available to unit em-ployees during the strike,they could be notified.There isno evidence that any Sugar Creek employee(includingany of the disabled employees) transmitted their desire towork during the strike.Following the commencement of the strike,theRe-spondent,by letter dated January 9,1980, notified eachof the disabled employees as follows:Today theOCAWIU,Local 5-672 commenced astrike at the Sugar Creek refinery.This has necessi-tated our establishing a staff program with supervi-sory and unrepresented personnel so that operationsmay continue safely,efficiently, and without inter-ruption.Accordingly,at this lime no work has beenmade available to employees in the bargaining unitwho might otherwise be willing to work.Until such time as the strike ends or work ismade available to employees in the bargaining unit,whichever occurs sooner,your current OI&I pay-ments are hereby suspended in accordance with theterms of the Plan. During the time these paymentsare suspended,however,you will continue to re-ceive your statutory workmen's compensation pay-ments.With respect to the status of your otherforms ofcompensation and benefits,I direct your attention tomy letter to all SugarCreek refineryemployees repre-sented byOCAWIU, Local 5-672dated January 7,1980.It is our earnest hope that this dispute will bequickly resolved and normal operations can be im-mediately resumed. [Emphasis added.]Prior to the discontinuance of the S&DB benefits, theRespondent made no investigation to determine whetherany of its disabled employees(who were all union mem-bers in good standing)were engaging in any conduct ev-idencing public support of the strike,or whether or notthey continued to be disabled.During the course of the aforementioned strike, theRespondent continued the operation of the refinery withsupervisors and nonunit employees. The Respondent, infact,implemented a lockout with respect to the bargain-ing unit employees so that even if a unit employee de-sired to work during the course of the strike,he or shewas not permitted to do so.As noted above, the strike continued until April 1,1980. The strike was concluded pursuant to a memoran-dum of agreement entered into on March 28, 1980. Thatagreementprovides terms for the conclusion of the strikeas well as substantive terms of employment. With respectto the former, the Union specifically agreed to withdraw"all unfair labor practice charges . . . relating to benefitssuch as . . . sickness and disability benefits." On April 3,1980, the Union withdrew a pending unfair labor prac-tice charge (Case 17-CA-9428) wherein it alleged, interalia, that the Respondent violated Section 8(a)(1), (3),and (5) of the Act by suspending or terminating "acci-dent and sickness benefits" and "disability benefits." Inaddition, the agreement provides for the resumption ofthe payment of S&DB benefits on the conclusion of thestrike.The agreement concludes with a provision provid-ing that representatives of the Union "have accepted theterms set forth as described herein." There follows twosignaturesunder the Respondent's name and seven signa-tures under the Union'sname,including the of one"Lowell W. Rafferty." Although the General Counsel'scomplaint includes a "Lowell Rafferty" among the al-leged discriminatees, the Respondent made no alternativeargumentherein that it had information to the effect thatthe Rafferty alleged in the complaint actively participat-ed in the strike or gave public support for the strike.B. Additional Findings and ConclusionsThe complaint here alleges that the Respondent violat-ed Section 8(a)(1) and (3) of the Act by suspending theS&DB plan payments of January 8, 1980, and from thattime until the first week in April 1980, failing and refus-ing to make S&DB plan payments to the 10 employeeswho had been receiving such benefits immediately priorto the start of the Union's strike. In his brief, the GeneralCounsel asserts that by refusing to pay the S&DB bene-fits to employees excused from work because they arephysically disabled when the able-bodied employees goon strike in circumstances where there is no evidencethat the disabled employees actively participated in thestrike or publicly supported the strike constitutes unlaw-ful discrimination. In support of that position, the Gener-alCounsel relies on the Board's decision inEmersonElectricCo.,246 NLRB 1143 (1979), enfd. as modified650 F.2d 463 (3d Cir. 1981).The Respondent contends thatEmersonisnot applica-ble here because, at the commencement of the strike, itlocked out all unit employees so that no work wasscheduled for the duration of a strike by those employ-ees.The Respondent further argues that in order to beeligible to receive S&DB benefits, employees must beabsent from work that they would otherwise be sched-uled to perform because they are disabled or ill. As nounit employee was scheduled for work during the strike(even if they desired to work), the disabled employeesfailed to meet all the criteria for the payment of benefitsunder the S&DB plan during the 1980 strike. According-ly, the Respondent asserts that it did not violate Section8(a)(1) and (3) of the Act by refusing to pay S&DB ben-efits as alleged in the complaint 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn addition, the Respondent contends that this action isbarred by the agreement the Union entered into onMarch 28, 1980, wherein the Union specifically agreed towithdraw the unfair labor practice charge it had filedconcerningthe S&DB benefits.Contrary to the Respondent'salternate argument, Ifind for thereasonsstated by Judge Ricci and the ThirdCircuit inEmersonthat this action is not precluded bythe Union's agreementon March 28 to withdraw a simi-lar charge that it had filed. Thisargument is even lesscompelling here than inEmerson,where the charge wasinitiatedby the Union that madea similar agreementwhereas the instant charge was filed by an aggrieved em-ployee.It isunmistakable that the Respondent, by its January9,1980 letter to the disabled employees undertook totreat those employees as though they were strikers. Thisisevident from thelanguageof the letter that advisedthe disabled employees that all benefits other than theS&DB benefit would be handled in accord withits Janu-ary 7, 1980 letter wherein the Respondent announced itsplan to discontinue fringe benefit contr;butions and cred-its in the event of a strike. In these circumstances, theRespondent's claim that it was contractually privilegedto discontinue the S&DB benefits is an unconvincing ex-planation for its conduct. In a previouscase,the Re-spondent explained that it implemented its lockout policyat several locations during the 1980 strike for the pur-pose of maintaining industrial peace now in the futurebecause of events that occurred at this and another loca-tion during and after a 1959 strike. (SeeAmoco Oil Co.,285NLRB 918 (1980).) Even assuming that the Re-spondent's lockout objective is the product of a legiti-mate concern for labor peace, it does not follow that thisobjective is in any way enhanced by extending the lock-out policy to employees already unable to work in anyinstancebecause of their physical condition. When thesefacts are considered together with the fact that the "oth-erwise scheduled to work" rule is, at the veryleast, anexpansivereading of the actual qualifying and disqualify-ing languagein the S&DB plan, the fact that the Re-spondent could apply additional pressureagainst thestriking employees by lumping the disabled employeesinto their ranks and the fact that the Respondent avoideda significant expenditure by so construing the S&DBplan, the Respondent's motives for discontinuing theS&DB as well as other benefits to its disabled employeesappears significantly less pristine than itsargumentadmits. On the contrary, I find that the clear preponder-ance of the evidence here demonstrates that the Re-spondent acted on January 9 to automatically alter thestatusof those employees who had been excused fromwork for medical reasons prior to the strike to the statusof strikers once the strike began.Two of the three Board members who joined in theconclusion that the employer inEmersonacted unlawful-ly in discontinuing the payment of disability benefits atthe outset of a strike were of the view that an employerwas not justified in taking such actionunlessithad infor-mation that the disabled employees had acted affirma-tively to demonstrate public support for the strike.Member Jenkins, the third participant in theEmersonmajority, was of the view that inasmuch as the majorityhad concluded that the disability benefit wasan accruedbenefit, a disabled employee was entitled to receive thatbenefit foras long ashe continued to be disabled andwithout regard to whether he participatedin strike ac-tivities.The Third Circuit essentially adopted the latterview and modified the Board's order accordingly. Todate, the Board has not indicated whether it now acqui-esces in the view of the Third Circuit. I am bound in myconsiderations by the precedent of the Board until theBoard acts otherwise or the Supreme Court rules other-wise.Iowa Beef Packers,144 NLRB 615 (1963).Because of the variance in the analytical approach be-tween the Board and the Third Circuit, I deem it essen-tial to explain what I perceive to be material differencesbetween this case andEmerson.InEmerson,the solefocus of the inquiry concerned the denial of disabilitybenefits.Here, the Respondent's January 9 letter leavesno doubt that the Respondent acted to treat the disabledemployees as strikers in all respects. On the basis of thelanguage inthat letter, it may be reasonably inferred thatdisabledemployees here suffered losses significantlybeyond the benefit provided in the S&DB plan. What-ever else they may have lost, the discriminatory act inthis case is the Respondent's action automatically reclas-sifying its disabled employees as strikers and in this cir-cumstance, I fail to perceive why it is necessary to ana-lyze whether each benefit lost by each disabled employeewas accrued or not as the employee should be entitled tobe made whole for all losses suffered as a result of thatdiscriminatory act. i °With the possible exception of Raf-ferty, there is no evidence that any of the discriminateesengaged inany activities supportive of the strike.Hence,entirely apart from the fact that I am bound by the exist-ing Board precedent, it would seem to make no logicalsense in this case to utilize the accrued benefit analyticalapproach unless the Board desires to return, sub silentio,to the presumption made inSouthwestern Electric PowerCo., 216 NLRB 522 (1975), that all disabledunion mem-bers become strikers when their union calls a strike. Ac-cordingly, contrary to the allegation of the complaint, Ifind that the Respondent here violated Section 8(a)(1)and (3) of the Act by treating the 10 disabled employeesnamed in the complaint as strikers from the outset of thestrike in the absence of information that any of themacted affirmatively to demonstrate public support for thestrike.Emerson Electric,supra.Having so found, I shallrecommend that those individuals be made whole for alllosses suffered as a result of the discrimination againstthem and not merely the loss incurred from the denial ofdisability benefits.The record here is not sufficient to conclusively deter-mine if the Rafferty named in the complaint is the same10 In myjudgment, this case illustrates the shortcomingsof the ac-crued benefit approachas a legal analytical tool incases of thisnature.Where,as here, the Respondent'svacation plan providesthat employeesreceivingS&DB benefitscontinueto accrue vacationcredits, it does notrequire a great deal of imaginationto perceiveof a situation where asinking union's picket linecould bemannedentirely by disabled employ-ees entitledto receive vacation credits Suchan anomalous result is en-tirelypredictable if theseproblems are analyzed strictly from a contrac-tual pointof view without any regard to the impact of Sec. 7 of the Act. AMOCO OIL CO.459Rafferty who appears as a union signatory to the March28 agreement.Be that as it may,I find and conclude thatactive negotiating committee members are tantamount tospokespersons for the economic strikers and are makingcommon cause with the economic strikers.Accordingly,the make-whole remedy recommended herein will specif-icallypreclude negotiating committeemembers frombeing made whole on and after the date of active partici-pation on the Union's negotiating committee during thecourse of the 1980 strike.The determination of the iden-tityof any such individual and 1 he commencement oftheir active participation on the Union's negotiating com-mittee is left to the compliance stage of the proceeding.II.THE EFFECT OF THE UNFAIR LABOR PRACTICE ONCOMMERCEThe unfair labor practices of the Respondent found toexist in section I, above, occurring in connection withtheRespondent'soperations described therein, have aclose,intimate,and substantial relation to trade,traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.Rafferty or others actively participated on the Union'snegotiating committee,theRespondent'sobligation tomake them whole shall be limited to any period preced-ing such active participation.The computation of back-pay herein shall be in the manner provided by the BoardinF.W.WoolworthCo., 90 NLRB 289 (1950),with in-terest as provided by the Board inOlympicMedicalCorp.,250 NLRB 146 (1980),andFlorida Steel Corp.,231NLRB 651 (1977).And see,generally,his Plumbing Co.,138 NLRB 716 (1962).To the extent that it may be de-termined in the compliance stage of this proceeding thatthe Respondent must reimburse any trust fund in orderto fully make the Charging Party whole for their losses,interest on such amounts shall be determined in accord-ance with the Board's discussion of that question inPull-man Building Co.,251NLRB 1048 (1980),and casescited therein.It is also recommended that the Respond-ent be ordered to post the attached notice to employees[omitted from publication] at its Sugar Creek,Missourirefinery and to thereafter notify the Regional DirectorforRegion 17 of the steps that it has taken to complywith the recommended order [omitted from publication]entered hereinafter.THE REMEDYHaving concluded that the Respondent has violatedthe Act in the manner specified above,it is recommend-ed that the Respondent be required to cease and desisttherefrom and to take certain affirmative action designedto effectuate the purpose of the Act.Having concluded that the Respondent treated those10 employees who were excused from work for medicalreasons when the Union's strike commenced on January8, 1980,as strikers in all respects, it is recommended thattheRespondent be required to make those employeeswhole for all the losses they suffered as a consequence ofthe Respondent's action in this regard.To the extent thatStanley Johnson may have retired on February 1, 1980,and the Charging Party may have been released by hisphysician to return to work on March 3,1980, the periodfor which the Respondent is obliged to make those twoemployees whole shall be so limited.To the extent thatCONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act, engaged in commerce or abusiness affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By automatically altering the employee status ofStanley Johnson,WilliamDuncan,DannyMaxwell,Alice Ledbetter,C. Miller,Robert Wysong,Lowell Raf-ferty,Tom Harrison,John Lucas Jr., and Gary Hock-man on January 8,1980, from that of employees excusedfrom work for medical reasons to that of employees en-gaged in a strike against it, the Respondent has violatedSection 8(a)(1) and(3) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommended order omitted from publication.]